916 N.E.2d 549 (2009)
334 Ill. Dec. 134
Maria SALINAS, movant,
v.
Hon. Robert D. McLAREN, Justice of the Appellate Court, Second District, et al., respondents.
No. 109342.
Supreme Court of Illinois.
November 12, 2009.
Due to clerical error the order of November 10, 2009, makes reference to the *550 Appellate Court, First District, rather than the Appellate Court, Second District.
Typographical error corrected this date, nunc pro tunc November 10, 2009.
Motion by movant for a supervisory order. Motion allowed. In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its order of September 17, 2009, dismissing the appeal in People v. Salinas, No. 2-08-0579, to reinstate the appeal, and to consider the appeal on the merits.
Order entered by the Court.